Citation Nr: 0126512	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  00-21 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the termination of the veteran's receipt of 
nonservice-connected pension benefits was proper.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to April 
1969.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a February 2000 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

FINDING OF FACT

The veteran's annual countable income has exceeded the 
applicable maximum annual pension rate for the years 1997 and 
thereafter.


CONCLUSION OF LAW

The veteran's receipt of nonservice-connected pension 
benefits was properly terminated.   38 U.S.C.A. §§ 1503, 
1521, 1522, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271 (2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

The VA has a duty under the VCAA to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the Statement of the Case 
provided to the veteran specifically satisfies the 
requirement of 38 U.S.C.A. § 5103 of the new statute in that 
it clearly notifies the veteran of the evidence necessary to 
establish entitlement to nonservice-connected pension 
benefits.  Under these circumstances, the Board finds that 
the notification requirement of the VCAA has been satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  The Board thus finds that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum annual pension rate.  38 U.S.C.A. § 
1521(a); 38 C.F.R. § 3.3(a)(3).  The maximum annual pension 
rate is periodically increased from year to year.  38 C.F.R. 
§ 3.23(a); VA Adjudication and Procedure Manual M21-1, Part I 
Appendix B.  The maximum rates for improved pension shall be 
reduced by the amount of the countable annual income of the 
veteran.  38 C.F.R. § 3.23(b)); 38 U.S.C.A. § 1521.  The 
Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children.  38 C.F.R. § 3.274.

In determining annual income under chapter 15 of title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included, 
except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

The veteran was granted entitlement to nonservice-connected 
pension benefits effective January 1, 1997.  Based on 
information received through an income verification match, in 
January 2000 the RO notified the veteran of a proposal to 
terminate the veteran's receipt of nonservice-connected 
pension benefits on the basis that the veteran's countable 
income was excessive for receipt of nonservice-connected 
pension benefits.  By letter dated in February 2000, the RO 
informed the veteran that his entitlement to receipt of  
nonservice-connected was being terminated effective January 
1, 1997.

The evidence in the record clearly reveals that veteran and 
his wife's countable income have exceeded the maximum annual 
pension rate beginning in 1997.  The Board notes that the 
veteran has not disputed this fact.  Instead, the veteran has 
indicated that he was unaware of his obligation to report 
certain income (such as the receipt of private pension 
payments) to VA.  At the August 2001 Board video hearing, the 
veteran testified that he had been mistaken in thinking that 
there was a difference between a "disability" pension and a 
"straight" pension.

In short, the undisputed evidence is that the veteran's 
countable income beginning in 1997 was in excess of the 
maximum annual pension rate.  The Board is not free to ignore 
the legislative monetary limits imposed on eligibility for 
pension benefits.  Thus, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

